Exhibit 10.72

 

RETIREMENT AGREEMENT

 

AGREEMENT by and between Krishna Mikkilineni (hereinafter referred to as
“Retiree”), and Honeywell International Inc., a corporation organized under the
laws of the state of Delaware (hereinafter referred to as “Honeywell” or the
“Company”).

 

WITNESSETH:

 

WHEREAS, Retiree has been an executive officer of the Company for approximately
9 years; and

 

WHEREAS, the Retiree has announced his decision to step down from his role as
the Company’s Senior Vice President – Engineering and Information Technology,
effective at the close of business on April 30, 2019 (“Retirement Date”); and

 

WHEREAS, the Retiree is willing to provide assistance to the Company in
transitioning his role and responsibilities to his designated successor; and

 

WHEREAS, the Retiree is willing to provide additional transition services to the
Company for six (6) months following his retirement; and

 

WHEREAS, the Company is desirous of rewarding the Retiree for his long and
distinguished service, as well as the aforementioned transition services, by
allowing him to continue to vest in certain previously granted long term
incentive (“LTI”) awards; and

 

WHEREAS, the Company is desirous of securing greater protections under its
existing restrictive covenants with the Retiree;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, it is
agreed as follows:

 

1.TRANSITION SERVICES PERIOD

 

From the Retirement Date through October 31, 2019 (the “Transition Services
Period”), Retiree shall make himself reasonably available to the Company’s Chief
Executive Officer and his designees to assist with any matters that may arise
incident to the smooth and successful transition of his responsibilities to his
successor (“Transition Services”). No regular compensation or consulting fees
will be paid to Retiree during, or with respect to, this Transition Services
Period.

 

2.EMPLOYMENT STATUS

 

During the Transition Services Period, the Retiree is not granted, and shall not
exercise, any authority to assume or create any obligation or responsibility,
express or implied, on behalf of or in the name of the Company, or to bind the
Company to any agreement, contract or arrangement of any nature, except as
expressly provided herein. Moreover, for the duration of the Transition Services
Period, Retiree shall be deemed to be and shall act strictly and exclusively as
an independent

Page 1 of 8



contractor and shall not be considered under the provisions of this Agreement or
otherwise as having an employee status with Honeywell, or as being eligible to
participate in or receive any benefit under a benefit plan or program made
available to employees of the Company.

 

3.RETIREMENT PACKAGE

 

In (i) recognition of Retiree’s service to the Company, (ii) full and complete
payment for all services to be rendered hereunder during the Transition Services
Period, and (iii) consideration of the enhanced restrictive covenants described
in this Agreement, the Management Development and Compensation Committee of the
Board of Directors has approved the following treatment for certain outstanding
LTI awards previously granted to the Retiree (the “Consideration”),
notwithstanding any contrary provisions in the applicable Company compensation
plans:

 

1.Restricted Stock Units. The Retiree will retain the right to continued vesting
in any time-based and performance-based restricted stock units that would
otherwise have vested before March 1, 2020, subject to any applicable Company
performance conditions.

2.Stock Options. The Retiree will retain the right to continued vesting in any
stock options that would otherwise have vested before March 1, 2020.

3.Performance Stock Units (“PSUs”). You will receive a two million five hundred
thousand dollar ($2,500,000) payout from the 2017-19 PSU performance cycle (or
the full value of your PSUs for the 2017-19 PSU performance cycle if less than
$2,500,000). The payout from your PSUs hereunder shall be made at the same time
such payments are made to other Company executives, which is expected to be in
March of 2020.

 

4.CONFIDENTIALITY

 

Any information and knowledge divulged to Retiree or developed by Retiree during
the Transition Services Period (including any reports, analyses, working papers,
memoranda, notebooks, data, computer programs and discs or other materials
prepared by Retiree in the course of providing the Transition Services), shall
be treated by the Retiree as confidential information and shall not be disclosed
to third parties or to the public without prior written approval of the Company,
except to the extent otherwise required by law.

 

5.CONTINGENCIES

 

In order to receive the Consideration under this Agreement, Retiree must sign
and return this Agreement in the form provided no later than February 28, 2019.

 

By signing this Agreement, Retiree acknowledges that he (a) has carefully read
this Agreement in its entirety; (b) is hereby advised by the Company, in this
writing, to consult with an attorney of his choice before signing this
Agreement; (c) fully understands the significance of all of the terms and
conditions of this Agreement and has discussed them with an attorney of his
choice, or has had a reasonable opportunity to do so; and (d) is signing this
Agreement voluntarily and of his own free will and agrees to abide by all the
terms and conditions contained herein.

Page 2 of 8



 

If Retiree materially breaches any of the terms of this Agreement (including any
intellectual property or noncompetition agreements to which he may be subject,
and which are hereby incorporated by reference), he (a) shall forfeit all rights
to future benefits under this Agreement; (b) must repay all benefits previously
received pursuant to Section 3 of this Agreement upon the Company’s demand; and
(c) must pay reasonable attorneys’ fees and all other costs incurred as a result
of such breach. Provided, however, this subparagraph shall not be applicable to
challenges to the validity of this Agreement under the Age Discrimination in
Employment Act or Older Workers Benefit Protection Act, nor will the Company
seek any damages of any sort against Retiree for having made such a challenge.

 

6.GENERAL Release of Claims

 

In exchange for entering into this Agreement and the Consideration set forth
herein, Retiree does hereby waive and release, knowingly and willingly,
Honeywell International Inc., its future parent corporations, its predecessor
companies, its past, present and future divisions, subsidiaries, affiliates and
related companies and their successors and assigns and all past, present and
future directors, officers, employees and agents of these entities, personally
and as directors, officers, employees and agents (collectively the “Honeywell
Group”), from any and all claims of any nature whatsoever Retiree has arising
out of his employment and/or the termination of employment with the Honeywell
Group, known or unknown, including but not limited to any claims he may have
under federal, state or local employment, labor, or anti-discrimination laws,
statutes and case law and specifically claims arising under the federal Age
Discrimination in Employment Act of 1967, the Civil Rights Acts of 1866 and
1964, the Americans with Disabilities Act of 1990, Executive Order 11246, the
Employee Retirement Income Security Act of 1974 (“ERISA”), the Family and
Medical Leave Act of 1993, the Rehabilitation Act of 1973, the Fair Labor
Standards Act, the Labor-Management Relations Act, the Equal Pay Act of 1963,
the Fair Credit Reporting Act, the Pregnancy Discrimination Act, the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Occupational Safety
and Health Act, the Worker Adjustment Retraining and Notification Act (all such
statutes, as amended), the New Jersey Law Against Discrimination, as amended,
the New Jersey Equal Pay Act, the New Jersey Smokers’ Rights Law, the New Jersey
Family Leave Act, the New Jersey Worker Freedom From Intimidation Act, the New
Jersey Constitution, the New Jersey Conscientious Employee Protection Act, New
Jersey common law and any and all other applicable state, county or local
statutes, ordinances or regulations, including claims for attorneys’ fees;
provided, however, that this release does not apply to claims under ERISA
Section 502(a)(1)(B) for benefits under Honeywell Group sponsored benefit plans
covered under ERISA (other than claims for severance and severance related
benefits), does not apply to claims arising out of obligations expressly
undertaken in this Agreement, does not apply to claims that cannot be waived as
a matter of law, and does not apply to claims arising out of any act or omission
occurring after the date Retiree signs this Agreement. All claims, including
contingent claims, for incentive compensation awards under any Honeywell Group
plan or payroll practice, along with any claims under any state wage and hour
laws, are specifically subject to this release of claims. Any rights to benefits
(other than severance benefits) under Honeywell Group sponsored benefit plans
are governed exclusively by the written plan documents.

 

Notwithstanding the foregoing, nothing in this Agreement (or any exhibit or
attachment thereto) is intended to or shall be construed to prevent Retiree from
(i) filing an administrative charge or otherwise communicating with or reporting
possible violations of law to any federal, state or local government office,
official or agency; or (ii) reporting any

Page 3 of 8



accounting, internal accounting control, or auditing matter to any federal
regulatory agency, any federal law enforcement agency, any Member of Congress or
any committee or subcommittee of Congress; and (iii) engaging in any activity
protected by the Sarbanes-Oxley Act (18 U.S.C. § 1514A) or the National Labor
Relations Act.

 

By virtue of the foregoing, Retiree agrees that he has waived any damages and
other relief available to him (including, without limitation, monetary damages,
equitable relief and reinstatement) with respect to any claim or cause of action
released in this General Release of Claims section. Therefore, Retiree agrees
that he will not accept any award or settlement from any source or proceeding
(including, but not limited to, any proceeding brought by any other person or by
any governmental agency) with respect to any claim or right waived in this
Agreement.

 

7.Nonsolicitation AND NONCOMPETITION COVENANTS

 

Retiree acknowledges that Honeywell has invested, and will continue to invest,
significant time and money to recruit and retain its employees. Therefore,
recognizing that in the course of such employment Retiree has obtained valuable
and confidential information about Honeywell employees, their respective talents
and areas of expertise, Retiree agrees that for a period of three (3) years
following his retirement from Honeywell, Retiree will not directly or
indirectly, for his own account or for others, (i) solicit or recruit (or assist
another in soliciting or recruiting) for employment or for the performance of
services, (ii) attempt to solicit or recruit (or assist another in attempting to
solicit or recruit), for employment or for the performance of services, (iii)
participate in any manner in the recruitment, employment or hiring for services
of any current or former Honeywell employee with whom Retiree had any contact,
about whom Retiree had knowledge, who worked in the Company’s engineering or
information technology organizations at any time in the last three (3) years, or
of whom Retiree became aware in his last two (2) years of Honeywell employment,
unless it has been more than twelve (12) months since that individual left
Honeywell. Nor will Retiree, for his own account or for others, in any way
induce or encourage, or attempt to induce or encourage, such individuals to
leave the employment of Honeywell or alter their relationship with Honeywell.
Retiree understands that these restrictions cover all forms of communication
(regardless of who initiates them), including, but not limited to, in-person
discussions, telephone calls, text messages, emails, and social media posts and
messages.

 

Retiree further acknowledges and agrees that in partial recompense for the
Consideration, his Noncompetition Agreement with the Company shall be amended by
substituting a three (3) year restriction on competition for the two (2) year
period set forth in such Noncompetition Agreement.

 

8.NON-DISPARAGEMENT

 

At no time on or after the date hereof will Retiree make any statement (or cause
someone else to make any statement), or issue or cause to be issued any
communication, publicly or privately (including, without limitation, to members
of the media, business press, equity analysts, industry groups or organizations,
Honeywell employees, contractors, clients, customers, vendors, suppliers,
business partners or competitors, investors/shareholders), that would be
disparaging (as defined below) to the Honeywell Group, its businesses,
strategies, prospects, condition or reputation, or that of its directors,
employees, officers or members; provided, however, that nothing contained in any
provision of this Agreement shall preclude Retiree from communicating with his
legal advisors or

Page 4 of 8



making any statement in good faith that is required by any applicable law or
regulation or pursuant to an order of a court or other governmental body. For
purposes of this Agreement, the term “disparaging” shall mean any statement or
representation (whether oral or written and whether true or untrue) which,
directly or by implication, tends to create a negative, adverse or derogatory
impression about the subject of the statement or representation, or which is
intended to create a negative, adverse or derogatory impression, or to harm the
reputation of, the subject of the statement or representation. For the avoidance
of doubt, Retiree agrees that he will not write or contribute to any book,
article, social media post or other media publication, whether in written or
electronic format, that is in any way descriptive of the Honeywell Group or his
career with the Company without submitting a draft thereof for approval, at
least thirty (30) days in advance, to the Company’s Senior Vice President and
General Counsel, whose judgment about whether such book, article, social media
post or other media publication is disparaging (and therefore prohibited) shall
be determinative.

 

9.CLAIMS WARRANTIES

 

Retiree represents and warrants that he is not aware of any facts that would
establish, tend to establish or in any way support an allegation that any member
of the Honeywell Group has engaged in conduct that he believes could violate (1)
any provision of federal law relating to fraud (including but not limited to the
Sarbanes-Oxley Act, the Dodd-Frank Wall Street Reform and Consumer Protection
Act (“Dodd-Frank Act”) and/or any state or local counterpart); (2) any rule or
regulation of the Securities and Exchange Commission; (3) the federal False
Claims Act and/or any state or local or municipal qui tam counterpart (which
prohibit the presentation by the Company or any affiliate of false claims and
statements or the creation of false records or statements in order to obtain
payment of federal, state, county or municipal funds, or to avoid refunds of
such government funds); and (4) any other federal, state or local law.

 

10.COOPERATION AND NONDISCLOSURE

 

In further exchange for the Consideration under this Agreement, Retiree agrees
to cooperate fully with the Company in any matters that have given or may give
rise to a legal claim against the Company, and of which Retiree is knowledgeable
as a result of his employment with the Company. This requires Retiree, without
limitation, to (i) make himself available upon reasonable request to provide
information and assistance to the Company on such matters without additional
compensation, except for out of pocket costs, (ii) maintain the confidentiality
of all Company privileged information including, without limitation,
attorney-client privileged communications and attorney work product, unless
disclosure is expressly authorized by the Company’s Law Department, and (iii)
notify the Company promptly of any requests to Retiree for information from any
third party (excluding government entities), related to any pending or potential
legal claim or litigation involving the Company, reviewing any such request with
a designated representative of the Company prior to disclosing any such
information, and permitting a representative of the Company to be present during
any communication of such information.

 

Nothing in this Agreement prohibits Retiree from reporting possible violations
of federal law or regulation to any governmental agency or entity including, but
not limited to, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any Inspector General, or making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Retiree does not need the prior authorization of the

Page 5 of 8



Law Department to make any such reports or disclosures and Retiree is not
required to notify the Company that he has made such reports or disclosures.

 

11.CLAWBACK RIGHTS

 

Retiree hereby acknowledges and agrees that, notwithstanding any other provision
of this Agreement to the contrary, no contractual provision or legal requirement
relating to recoupment or clawback by the Company of any amount in the nature of
compensation shall be affected by his retirement or the payments contemplated
hereby, and all such provisions and requirements shall remain in effect and
enforceable in accordance with their terms after the date hereof.

 

12.NO ASSIGNMENT

 

Neither party shall assign any right in or obligation arising under this
Agreement without the other party’s written consent, and any such assignment
shall be void. This Agreement shall be binding on and inure to the benefit of
each party’s heirs, executors, legal representatives, successors and permitted
assigns.

 

13.NOTICES

 

Notices or communications hereunder shall be in writing, addressed as follows:

 

  If to the Company:   Honeywell International Inc.       115 Tabor Road      
Morris Plains, New Jersey 07950       Attn:     Kevin M. Covert       Vice
President and Deputy General Counsel           If to Retiree:   Krishna
Mikkilineni       23 Footes Lane       Morristown, New Jersey 07960

 

Any such notice shall be deemed to be given as of the date it is personally
delivered, the next business day after the date faxed (upon confirmation of
receipt of transmission), or five days after the date mailed in the manner
specified.

 

14.409A Considerations

 

It is intended that this Agreement be administered in compliance with Section
409A of the Code, including, but not limited to, any future amendments to Code
Section 409A, and any other Internal Revenue Service (“IRS”) or other
governmental rulings or interpretations issued pursuant to Section 409A
(together, “Section 409A”) so as not to subject Retiree to payment of interest
or any additional tax under Section 409A. The parties intend for any payments
under this Agreement either to satisfy the requirements of Section 409A or to be
exempt from the application of Section 409A, and this Agreement shall be
construed and interpreted accordingly. In furtherance thereof, if payment or
provision of any amount or benefit hereunder that is subject to Section 409A at
the time specified herein would subject such amount or benefit to any additional
tax under Section 409A, the payment

Page 6 of 8



or provision of such amount or benefit shall be postponed to the earliest
commencement date on which the payment or provision of such amount or benefit
can be made without incurring such additional tax. In addition, to the extent
that Section 409A or any IRS guidance issued under Section 409A would result in
Retiree being subject to the payment of interest or any additional tax under
Section 409A, the parties agree, to the extent reasonably possible, to amend
this Agreement to avoid the imposition of any such interest or additional tax
under Section 409A, which amendment shall minimize any negative economic effect
on Retiree and be reasonably determined in good faith by the Company and
Retiree. As a “specified employee” as defined in Section 409A, any amounts
payable under this Agreement that would be subject to the special rule regarding
payments to “specified employees” under Section 409A(a)(2)(B) of the Code shall
not be paid before the expiration of a period of six (6) months following the
date of the termination of Retiree’s employment. In such case, Retiree shall
receive all such deferred amounts retroactively in a single sum and the balance
thereof as otherwise provided. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalties that may be imposed on
Retiree by Code Section 409A or any damages for failing to comply with Section
409A; provided that, in the event that any excise tax or interest amount (“409A
Amount”) is imposed on Retiree as a result of any negligent act or omission by
the Company, the Company shall reimburse Retiree for any such 409A Amount,
grossed-up for taxes at an assumed total tax rate of forty percent (40%).

 

15.GOVERNING LAW

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New Jersey, without reference to principles of conflict of laws.
Additionally, any action to enforce the terms of this Agreement shall be
commenced exclusively in the federal or state courts of the State of New Jersey.
Both parties consent to the exclusive jurisdiction of the federal and state
courts in the State of New Jersey and waive any claim under the doctrine of
forum non conveniens.

 

16.ENTIRE AGREEMENT

 

This Agreement contains the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof, and merges and supersedes all
prior agreements, discussions and writings with respect thereto. No modification
or alteration of this Agreement shall be effective unless made in writing and
signed by both the Retiree and the Company.

 

17.REMEDIES

 

Without prejudice to the rights and remedies otherwise available to the Company
hereunder, the Company shall be entitled to equitable relief by way of
injunction or otherwise if Retiree breaches or threatens to breach any of the
provisions of this Agreement.

 

18.SEVERABILITY

 

In the event any provision of this Agreement shall not be enforceable, the
remainder of this Agreement shall remain in full force and effect.

Page 7 of 8



 

19. NO WAIVER

 

The waiver by Company of any nonperformance or breach by Retiree of any
provisions of this Agreement must be in writing and shall not be construed as
waiving any such provision in the future. No delay or failure by Company in
enforcing or exercising any right hereunder and no partial or single exercise
thereof, shall be deemed of itself to constitute a waiver of such right or any
other rights hereunder.

 

    HONEYWELL INTERNATIONAL INC.           /s/ Krishna Mikkilineni
 
    By:  /s/ Mark R. James                        KRISHNA MIKKILINENI       MARK
R. JAMES         Senior Vice President           Dated: February 7, 2019
 
    Dated: February 7, 2019
 
 

Page 8 of 8